NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 15-3524 and 15-3721
                                      ___________

                                NAVEED ALI BHINDER,
                                AKA Naveed Ali Bhindar,
                                                    Petitioner

                                             v.

                           ATTORNEY GENERAL OF THE
                           UNITED STATES OF AMERICA,
                                              Respondent

                               _______________________

                        On Petition for Review of a Decision of the
                             Board of Immigration Appeals
                                  BIA No. A070-777-836
                 (U.S. Immigration Judge: Honorable Walter A. Durling)
                                     ______________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    June 10, 2016

            Before: CHAGARES, KRAUSE, and SCIRICA, Circuit Judges.

                                   (Filed: July 5, 2016)

                                   ________________

                                       OPINION*
                                   ________________



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
SCIRICA, Circuit Judge.


       Petitioner Naveed Ali Bhinder petitions for review of two consolidated decisions

of the Board of Immigration Appeals denying his motion for waiver of inadmissibility

and denying his motion to reopen proceedings. For the reasons that follow, we will deny

the petition for review.

                                            I.

       Bhinder is a citizen of Pakistan who has resided in the United States as a lawful

permanent resident since 2003.1 He obtained his status as a lawful permanent resident

after marrying Nailia Qureshi, an American citizen, who filed a Form I-130 on his behalf.

Bhinder and Qureshi have no children.

       Bhinder pled guilty in 2010 to money laundering in violation of 18 U.S.C. §

1956(a)(1)(A)(i).2 This is a crime classified as an aggravated felony under 8 U.S.C. §

1101(a)(43)(D),3 and an Immigration Judge (“IJ”) determined Bhinder was an alien

convicted of an aggravated felony. The BIA upheld the IJ’s determination that Bhinder

was an aggravated felon. Because Bhinder is an alien convicted of an aggravated felony,

the Department of Homeland Security initiated removal proceedings against him in

2011.4 Bhinder contested the removal charges by filing an application for withholding of

removal under 8 U.S.C. § 1231(b)(3) and protection under the Convention Against

1
  He was paroled into the United States in 1997.
2
  Bhinder was sentenced to 70 months’ imprisonment and ordered to pay restitution.
3
  The amount of money Bhinder was convicted of laundering exceeded $10,000.
4
  The Department of Homeland Security also sought to remove Bhinder on grounds that
his conviction was a crime involving moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(i)(I),
but the IJ rejected this ground for deportation and it was not appealed.
                                              2
Torture. In 2012 the IJ ordered Bhinder removed from the United States under 8 U.S.C.

§ 1227(a)(2)(A)(iii). The BIA affirmed this order in January, 2013.5

       Bhinder did not appeal the BIA’s 2013 order. Instead he sought reopening of his

case so he could apply for an inadmissibility waiver under 8 U.S.C. § 1182(h) in

conjunction with an application for an adjustment of status6 and for further consideration

of his Convention Against Torture claim. After the BIA initially denied his request to

reopen on grounds that Bhinder was an aggravated felon,7 that he failed to “establish[e]

prima facie eligibility for [Convention Against Torture] protection,” and that he failed to

comply with procedural requirements in 8 C.F.R. § 1003.2(c)(1), we granted Bhinder’s

motion to remand back to the BIA to re-evaluate his compliance with the regulations

governing reopening procedures in 8 C.F.R. § 1003.2. Upon re-consideration, the BIA

granted his request in 2014. The BIA permitted him to apply for an adjustment of status

and a waiver of inadmissibility under section 1182(h).8 The record is not clear, but

Bhinder appears to have abandoned his Convention Against Torture claim during

5
  Bhinder does not contest his conviction or its classification as an “aggravated felony”
on appeal to us.
6
  An application for a waiver of inadmissibility must be accompanied by an application
for adjustment of status for an alien in removal proceedings. See Matter of Rivas, 26 I. &
N. Dec. 130, 132-33 (BIA 2013).
7
  An alien who has committed an aggravated felony while in the United States as a lawful
permanent resident is statutorily precluded from receiving a waiver of inadmissibility. 8
U.S.C. § 1182(h)(2) (“No waiver shall be granted under this subsection in the case of an
alien who has previously been admitted to the United States as an alien lawfully admitted
for permanent residence if . . . since the date of such admission the alien has been
convicted of an aggravated felony.”).
8
  We are uncertain why the BIA permitted further consideration of Bhinder’s waiver of
inadmissibility claim because his undisputed status as an aggravated felon precludes him
outright from receiving a waiver. 8 U.S.C. § 1182(h)(2). Bhinder did not challenge his
statutory eligibility for a waiver before the Board, and he does not challenge his
eligibility on appeal to us.
                                               3
remand, leaving his waiver of inadmissibility claim as his only remaining claim.

          The matter was remanded to the IJ who scheduled a hearing on the merits of the

waiver of inadmissibility—whether deportation would cause “extreme hardship” to

Qureshi, Bhinder’s wife. See 8 U.S.C. § 1182(h)(1)(B) (permitting in certain situations a

waiver of inadmissibility where an alien can demonstrate extreme hardship to a

qualifying relative). Bhinder sought a continuance seeking additional time to complete a

medical examination, but the IJ denied the request.9 The IJ reasoned if Bhinder prevailed

on the merits of his waiver of inadmissibility request and established extreme hardship

for his wife, he could then undergo a medical examination to ensure he did not have a

health condition described in 8 U.S.C. § 1182(a)(1). But if he did not prevail on the

merits, a medical examination would be unnecessary. Proceeding to the merits, the IJ

denied Bhinder’s request for waiver of inadmissibility, ruling he failed to establish

“extreme hardship” to Qureshi as his qualifying relative. In his decision, the IJ cited the

applicable standards governing evaluation of extreme hardship and said he “consider[ed]

everything, whether referenced in [his] oral decision or not, and as reflected in the current

record.” The IJ also took extensive note of Qureshi’s depression and other medical

issues.

          Bhinder then filed a motion to reopen proceedings, seeking to present purportedly

new evidence from a psychologist probative of extreme hardship to his wife. The IJ

9
  8 C.F.R. § 1245.5 requires applicants for an adjustment of status “to have a medical
examination by a designated civil surgeon.” The regulation states that part of the purpose
of this requirement is to ensure compliance with 8 U.S.C. § 1182(a)(1), a statute which
provides certain health-related grounds for inadmissibility. In other words, the
requirement for a medical examination ensures there are no health-related grounds for
inadmissibility.
                                             4
rejected this motion, ruling Bhinder failed to show the evidence “could not have been

discovered or presented at the former hearing.” In separate orders, the BIA affirmed the

IJ’s decision to deny Bhinder a waiver of inadmissibility and to deny his motion for

reopening to present additional psychological evidence about Qureshi’s condition.

Bhinder timely appealed these orders to us in late 2015, and we consolidated them for

review.

                                             II.

       8 U.S.C. § 1252 provides us with jurisdiction to review final orders of removal by

the BIA. However, this statute contains jurisdiction-stripping provisions which severely

curtail our jurisdiction in many instances, including review of discretionary orders by the

BIA and final orders of removal against criminal aliens. 8 U.S.C. § 1252(a)(2)(B) and

(C). Because Bhinder is an alien convicted of an aggravated felony, we do not have

jurisdiction to review the BIA’s order against him unless he alleges “colorable” legal or

constitutional challenges.10 8 U.S.C. § 1252(a)(2)(D); Pareja v. Att’y Gen., 615 F.3d

180, 186 (3d Cir. 2010).

       “To determine whether a claim is colorable, we ask whether ‘it is immaterial and

made solely for the purpose of obtaining jurisdiction or is wholly insubstantial and

frivolous.’” Pareja, 615 F.3d at 186 (quoting Arbaugh v. Y & H Corp., 546 U.S. 500,

513 n.10 (2006)). “A party cannot confer jurisdiction on this Court where none exists

simply by attaching a particular label to the claim raised in a petition for review.”

10
  Although we have jurisdiction to determine “whether a particular offense qualifies as
an aggravated felony under the definition set forth in 8 U.S.C. § 1101(a)(43),” see
Jarbough v. Att’y Gen., 483 F.3d 184, 189 (3d Cir. 2007), Bhinder does not appeal the
Board’s determination of his status as an alien convicted of an aggravated felony.
                                              5
Cospito v. Att’y Gen., 539 F.3d 166, 170 (3d Cir. 2008). “We are not bound by the label

attached by a party to characterize a claim and will look beyond the label to analyze the

substance of a claim.” Jarbough, 483 F.3d at 189.

       We conclude we do not have jurisdiction to review Bhinder’s petition because he

does not allege colorable legal or constitutional claims. Accordingly we will deny his

petition.11

                                             III.

       Bhinder first contends the IJ erred in its evaluation of “extreme hardship” by

considering relevant factors individually rather than in the aggregate, as required by In re

O-J-O-, 21 I. & N. Dec. 381, 383 (BIA 1996) (“Relevant factors, though not extreme in

themselves, must be considered in the aggregate in determining whether extreme

hardship exists.”) (quoting Matter of Ige, 20 I. & N. Dec. 880, 882 (BIA 1994). But a

charge that an IJ “simply looked at individual factors rather than provide an evaluation of

the factors in the aggregate . . . do[es] not raise constitutional claims or questions of law.”

Cospito, 539 F.3d at 170 (internal quotation marks and citation omitted). Instead, this

type of claim “amount[s] to nothing more than ‘quarrels over the exercise of discretion

and the correctness of the factual findings reached by the agency.’” Id. (quoting Emokah

v. Mukasey, 523 F.3d 110, 119 (2d Cir. 2008)). “[C]ourts have recognized arguments

such as that an Immigration Judge or the BIA incorrectly weighed evidence, failed to

consider evidence or improperly weighed equitable factors are not questions of law under


11
  Because we always have jurisdiction to determine our own jurisdiction, we will
consider Bhinder’s claims insofar as necessary to determine our jurisdiction. Alaka v.
Att’y Gen., 456 F.3d 88, 94 n.8 (3d Cir. 2006). We review these questions de novo. Id.
                                            6
§ 1252(a)(2)(D).” Jarbough, 483 F.3d at 189. Accordingly Bhinder’s contention does

not rise to the level of a colorable constitutional or legal claim and we do not have

jurisdiction to review it. 8 U.S.C. § 1252(a)(2)(C) and (D).12

       Bhinder’s second contention is that his right to due process under the Fifth

Amendment of the U.S. Constitution was violated because the IJ denied his motion for a

continuance of the hearing on his inadmissibility waiver, thereby preventing him from

submitting evidence of a medical evaluation. “The denial of a motion for a continuance

is discretionary” and we have “no jurisdiction to review discretionary and factual

determinations presented in petitions for review,” even when they are couched as

constitutional violations. Rachak v. Att’y Gen., 734 F.3d 214, 216-17 (3d Cir. 2013); see

Sukwanputra v. Gonzales, 434 F.3d 627, 634 (3d Cir. 2006).

       Bhinder’s claim of a constitutional violation is legally frivolous. “Petitioners

alleging ‘constitutional claims’ under § 1252(a)(2)(D) must, as a threshold, state a

colorable violation of the United States Constitution.” Jarbough, 483 F.3d at 189. “Due

process challenges to deportation proceedings require an initial showing of substantial

prejudice.” Khan v. Att’y Gen., 448 F.3d 226, 236 (3d Cir. 2006) (quoting Anwar v. INS,

116 F.3d 140, 144 (5th Cir. 1997)). In other words, Bhinder “must show that he was

prevented from reasonably presenting his case.” Id. (quoting Uspango v. Ashcroft, 289


12
   We reject Bhinder’s claim that he is in reality “challeng[ing] the agency’s
interpretation of the statute and thus presents a claim over which this court has
jurisdiction.” Petitioner’s Br. at 35. This is not a challenge involving “a specific issue of
statutory construction” or a challenge raising the “nondiscretionary question whether the
BIA’s binding legal standards are correct.” Pareja, 615 F.3d at 187. Instead, it merely
challenges the application of a standard and how the IJ weighed the evidence of extreme
hardship.
                                               7
F.3d 226, 231 (3d Cir. 2002)). Bhinder has not even attempted to show the IJ’s denial of

a continuance prejudiced him or “prevented [him] from reasonably presenting his case.”

Id. On the contrary, the medical examination did not relate to the merits hearing and was

irrelevant to the issue of “extreme hardship.” Had Bhinder prevailed on the merits of his

request for a waiver of inadmissibility, he would have been able to submit a medical

evaluation.13 Accordingly, “we lack jurisdiction to review the agency’s denial of a

continuance.” Rachak, 734 F.3d at 217; see 8 U.S.C. § 1252(a)(2)(C) and (D).

       Bhinder’s final contention is that the BIA erred in affirming the denial of his

motion to reopen proceedings so he could present purportedly new evidence from a

psychologist concerning the mental state of Qureshi. See 8 C.F.R. § 1003.23(b)(3)

(requiring “new facts” that are “supported by affidavits” to accompany a motion to

reopen and explicitly stating the IJ “has discretion to deny a motion to reopen even if the

moving party has established a prima facie case for relief”). Specifically Bhinder

contends the BIA misinterpreted 8 U.S.C. § 1229a(c)(7)(B) by requiring him to submit

affidavits from him or his wife in support of the motion.

       The record does not support this contention. In its decision, the BIA explicitly

stated “[w]e adopt and affirm the Immigration Judge’s decision for the reasons stated

therein.”14 The IJ concluded the evidence from the psychologist concerning Qureshi’s


13
   We note in passing the IJ did not restrict Bhinder’s ability to undergo a medical
evaluation and in fact reminded him and his lawyer numerous times that he should
receive a medical evaluation. Bhinder failed to obtain a medical evaluation, but when the
time for the merits hearing approached, he sought to use that failure as a reason for
seeking a continuance.
14
   The BIA observed in passing that “neither the respondent nor his wife has submitted an
affidavit explaining why the evidence could not have been obtained at an earlier time.”
                                               8
mental state was not new, and that such evidence was already presented and considered at

the hearing on extreme hardship. The IJ further concluded there was nothing in the

psychologist’s report that “could not have been discovered or presented at the former

hearing.”

       Bhinder’s contention that the BIA required him to submit affidavits from him or

his wife is completely unsupported and is “wholly insubstantial and frivolous.” Pareja,

615 F.3d at 186 (quoting Arbaugh, 546 U.S. at 513 n.10). Accordingly it does not rise to

the level of a colorable legal or constitutional challenge, and we lack jurisdiction to

review the claim. 8 U.S.C. § 1252(a)(2)(C) and (D).15

                                             IV.

       For the reasons stated above, we will deny the petition for review for lack of

jurisdiction.




But this statement was clearly not the reason underpinning the BIA’s decision to affirm
the IJ.
15
   We note all of Bhinder’s claims arise from the IJ’s adjudication of his request for a
waiver of inadmissibility based on extreme hardship to Qureshi—an adjudication he was
not entitled to under 8 U.S.C. § 1182(h). Bhinder does not challenge his status as an
aggravated felon, nor does he contest his statutory ineligibility for a waiver under 8
U.S.C. § 1182(h). As such, he is statutorily mandated as someone ineligible to receive a
waiver, and his claims of legal error arise from proceedings he is not entitled to and
which apparently were conducted by the IJ and the BIA in error. We doubt such claims
can ever rise to the level of colorable legal or constitutional claims because he had no
right to the underlying proceedings or the relief being sought.
                                               9